Name: Commission Regulation (EEC) No 2095/89 of 13 July 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 89 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2095/89 of 13 July 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1 ), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/ 89 (5), as amended by Regulation (EEC) No 2010/89 (6); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 5 to 11 July 1989 for the Spanish peseta and the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , to an adjustment of the monetary compensatory amounts applicable for Spain ; whereas , pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , the monetary compensatory amounts applicable for Greece in respect of the pigmeat sector are to be adjusted ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/ 85 , the monetary compensatory amounts for Greece should be updated in the sectors concerned ; whereas the rates recorded for the Greek drachma tended to indicate that the agricultural conversion rate for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Spain' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 2 . The column 'Greece' in Parts 1 , 3 , 5 , 6, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 17 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164 , 24. 6 . 1985 , p . 6. (l) OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 310 , 21 . 11 . 1985 , p. 4 . (4) OJ No L 307, 12 . 11 : 1988 , p. 28 O OJ No L 188 , 1 . 7 . 1989, p . 1 . (4) OJ No L 194 , 10 . 7 . 1989, p . 1 . No L 204/2 Official Journal of the European Communities 17 . 7. 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spam Portugal Esc Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta 1 000 kg - 0709 90 60 0712 9019 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 918,70 918,70 1 139,12 1 139,12 918,70 918,70 872,77 872,77 872,77 837,86 837,86 918,70 918,70 872,77 872,77 1 113,82 1 049,51 1 286,19 413,42 890,23 854,62 890,23 890,23 1 425,03 . 1 202,92 1 173,00 1 332,12 1 332,12 1 332,12 937,08 890,23 1 221,88 890,23 890,23 937,08 890,23 890,23 1 107,1 1 107,1 1 610,8 1 610,8 1 107,1 1 107,1 1 051,7 1 051,7 1 051,7 1 009,7 1 009,7 1 107,1 1 107,1 1 051,7 1 051,7 1 342,2 1 264,7 1 549,9 498,2 1 072,8 1 029,9 1 072,8 1 072,8 2 086,3 1449,6 1 413,5 1 605,3 1 605,3 1 605,3 1 129,2 1 072,8 1 472,4 1 072,8 1 072,8 1 129,2 1 072,8 1 072,8 11-1 11.-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 204/317 . 7 . 89 Official Journal of the European Communities Positive Negative Germany Spain Denmark 2N code Table Additionalcode Notes Belgium/ Luxem ­ bourg Italy Lit France FF Nether ­ lands F1 United ICingdom £ Greece Dr Ireland £ Irl Portugal EscDM Pta Bfrs/Lfrs Dkr  1 000 kg - 7285 7286 7285 7286 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 1910 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 110421 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 854,62 937,08 890,23 890,23 890,23 1 221,88 854,62 1 508,15 937,08 890,23 1 010,57 890,23 890,23 890,23 1 221,88 1 396,43 890,23 854,62 1 173,00 854,62 854,62 937,08 937,08 937,08 890,23 890,23 937,08 890,23 890,23 890,23 937,08 890,23 937,08 890,23 890,23 890,23 689,03 275,61 1 635,29 1 221,88 1 553,53 1 160,79 1 352,80 1 552,61 1 552,61 1 029,9 1 129,2 1 072,8 1 072,8 1 072,8 1 472,4 1 029,9 1 817,4 1 129,2 1 072,8 1 217,8 1 072,8 1 072,8 1 072,8 1 472,4 1 682,8 1 072,8 1 029,9 1 413,5 1 029,9 1 029,9 1 129,2 1 129,2 1 129,2 1 072,8 1 072,8 1 129,2 1 072,8 1 072,8 1 072,8 1 129,2 1 072,8 1 129,2 1 072,8 1 072,8 1 072,8 830,3 332,1 1 970,6 1 472,4 1 872,1 1 398,8 1 630,2 1 871,0 1 871,0 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 1108 11 00 7294 7295 0) 17. 7 . 89No L 204/4 Official Journal of the European Communities \I Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Table Additionalcode Notes 1 000 kg  O o o O 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 230220 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 1 387,24 1 387,24 1 387,24 1 387,24 1 387,24 1 387,24 1 387,24 1 387,24 2 113,02 1 809,85 1 387,24 1 387,24 1 387,24 1 892,53 1 322,93 1 387,24 379,43 785,95 379,43 785,95 379,43 813,05 379,43 813,05 1 837,41 110,24 1 542,59 3 085,17 2 421,22 4 842,44 110,24 1 652,83 3 195,41 110,24 2 531,46 4 952,68 349,11 1 542,59 3 085,17 1 671,7 1 671,7 1 671,7 1 671,7 1 671,7 1 671,7 1 671,7 1 671,7 2 546,3 2 181,0 1 671,7 1 671,7 1 671,7 2 280,6 1 594,2 1 671,7 457,2 947.1 457.2 947.1 457.2 979,8 457,2 979.8 2 214,2 132.9 6 987,0 13 974,1 10 966,7 21 933,5 132,9 7 119,9 14 107,0 132,9 11 099,6 22 066,4 420,7 6 987,0 13 974,1 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 O O OO OO OO OO OO OO oo 00 oo oo oo oo o o oo oo oo 17. 7 . 89 Official Journal of the European Communities No L 204/5 Negative Denmark Italy CN code Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg United Kingdom £ France FF Greece Dr Ireland £ Irl Portugal EscBfrs/Lfrs Dkr Lit  1 000 kg  2309 10 33 23-9 7547 OO   23-9 7548 OO 2 421,22 10 966,7 23-9 7549 OO 4 842,44 21 933,5 23-9 7645 OO 349,11 420,7 23-9 7646 OO 1 891,70 7 407,7 23-9 7647 OO 3 434,28 14 394,8 23-9 7651 (J)C) 349,11 420,7 23-9 7652 OO 2 770,33 11 387,4 23-9 7653 OO 5 191,55 22 354,2 2309 10 51 23-4 7624 ( »)   23-4 7692 O 689,03 830,3 2309 10 53 23-10 7541 OO   23-10 7542 OO 1 542,59 6 987,0 23-10 7543 OO 3 085,17 13974,1 23-10 7547 OO   23-10 7548 OO 2 421,22 10 966,7 23-10 7549 OO 4 842,44 21 933,5 23-10 7654 OO 689,03 830,3 23-10 7655 OO 2 231,62 7 817,3 23-10 7656 OO 3 774,20 14 804,4 23-10 7660 OO 689,03 830,3 23-10 7661 OO 3 110,25 11 797,0 23-10 7662 OO 5 531,47 22 763,8 2309 90 31 23-5 7624 O   23-5 7693 O 110,24 132,9 2309 90 33 23-11 7541 OO   23-11 7542 OO 1 542,59 6 987,0 23-11 7543 : OO 3 085,17 13974,1 23-11 7547 OO   23-11 7548 OO 2 421,22 10 966,7 23-11 7549 OO 4 842,44 21 933,5 23-11 7663 OO 110,24 132,9 23-11 7664 OO 1 652,83 7 119,9 23-11 7665 OO 3 195,41 14 107,0 23-11 7669 OO 110,24 132,9 23-11 7670 OO 2 531,46 11 099,6 23-11 7671 OO 4 952,68 22 066,4 230990 41 23-6 7624 O   23-6 7694 O 349,11 420,7 2309 90 43 23-12 7541 OO   23-12 7542 ¢ OO 1 542,59 6 987,0 23-12 7543 OO 3 085,17 13 974,1 23-12 7547 OO   23-12 7548 OO 2 421,22 10 966,7 23-12 7549 OO 4 842,44 21 933,5 17 . 7 . 89No L 204/6 Official Journal of the European Communities Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IriDM Pta Esc  1 000 kg  2309 90 43 23-12 7672 (2)(3) 349,11 420,7 23-12 7673 (2)(3) 1 891,70 7 407,7 23-12 7674 (2)(3) 3 434,28 14 394,8 23-12 7678 (J)(J) 349,11 420,7 23-12 7679 (2)(3) 2 770,33 11 387,4 23-12 7680 Of) 5 191,55 22 354,2 2309 90 51 23-7 7624 (3)   23-7 7695 (3) 689,03 830,3 2309 90 53 23-13 7541 (2)(3)   23-13 7542 (2)(3) 1 542,59 6 987,0 23-13 7543 (2)(3) 3 085,17 13 974,1 23-13 7547 (2)(3)   23-13 7548 (2)(3) 2 421,22 10 966,7 23-13 7549 (2)(J) 4 842,44 21 933,5 23-13 7681 0(J) 689,03 830,3 23-13 7682 (2)(3) 2 231,62 7 817,3 23-13 7683 (2)(3) 3 774,20 14 804,4 23-13 7687 (2)(3) 689,03 830,3 23-13 7688 (2)(3) 3 110,25 11 797,0 23-13 7689 (2)(3) 5 531,47 22 763,8 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 17 . 7 . 89 Official Journal of the European Communities No L 204/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg live weight - 0) (') (l) (') 100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0 1 060,52 1 060,52 1 060,52 1 060,52 1 060,52 2 015,00 2 015,00 2 015,00 2 015,00 1 612,00 1 612,00 2 418,00 2 418,00 1 612,00 2 757,37 1 792,29 1 792,29 286,77 286,77 1 433,83 448,07 448,07 2 240,36 1 433,83 2 240,36 2 240,36 448,07 2 240,36 2 757,37 2 240,36 1 612,00 2 301,34 2 301,34 2 301,34 2 301,34 1 378,68 922,66 922,66 4 803,6 4 803,6 4 803,6 4 803,6 4 803,6 9 126,8 9 126,8 9 126,8 9 126,8 7 301,4 7 301,4 10 952,1 10 952,1 7 301,4 12 489,3 8 118,0 8 118,0 1 298,9 1 298,9 6 494,4 2 029,5 2 029,5 10 147,5 6 494,4 10 147,5 10 147,5 2 029,5 10 147,5 12 489,3 10 147,5 7 301,4 10 423,7 10 423,7 10 423,7 10 423,7 6 244,6 4 179,1 4 179,1 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 &lt;2) 0202 20 50 O. o o oo o 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 02102090 02109041 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 204/ 8 Official Journal of the European Communities 17 . 7 . 89 (') The compensatory amount shall not he applied on animals imported within an annual tariff quota to be granted .by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cow's , other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 17 . 7 . 89 Official Journal of the European Communities No L 204/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative PortugalUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy \ France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  a + e 5 483,4 3 591,6 5 483,4 d + f d + f a + c 3 591,6 a + c a + c a + c a + c a+c+f \ ||I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0401 04-1 7058 a + e 0402 10 11 ||IIII 1 531,09 0402 10 19 04-3 7059 II  04-3 7074 II 793,11 04-3 7079 Il 1 531,09 0402 10 91 04-4 7089 II d+ f 0402 10 99 04-4 7089 II d+f 0402 21 11 04-2 7744 Il a+ c 0402 21 17 04-6 7098  04-6 7099 Il 793,11 04-6 7114 Il a+ c 0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 Il a+c 0402 29 04-2 7744 Il a+c+ f 0402 91 04-2 7744 Il a+ c 0402 99 04-2 7744 Il a+ c + f 0403 10 11 04-2 7744 Il a+c 0403 10 13 04-2 7744 L a+ c 0403 10 19 04-2 7744 l a + c 0403 10 31 04-2 7744 II a+ c + f 0403 10 33 04-2 7744 a+ c + f 0403 10 39 04-2 7744 \ a + c + f 0403 90 1 1 04-5 7093 \  04-5 7094 \ 793,11 04-5 7097 I L 1 531,09 0403 90 13 04-6 7098 \   04-6 7099 \ 793,11 04-6 7114 l a + c 0403 90 19 04-2 7744 l a + c 0403 90 31 , 04-4 7089 l d + f 0403 90 33 04-2 7744 .I a + c + f 0403 90 39 04-2 7744 I a + c + f 0403 90 51 04-2 7744 \ a + c 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 \ a+c 0403 90 61 04-2 7744 l a+c + f 0403 90 63 04-2 7744 l L a + c + f 0403 90 69 04-2 7744 l a+c+f a + c a+c+f a + c a + c a + c a+ c+ f a + c + f a + c+ f 3 591,6 5 483,4 3 591,6 a + c a + c d + f a + c + f a+c+f a + c a + c a + c a+c+f a+c+f a+c+f : 17 . 7 . 89No L 204/ 10 Official Journal of the European Communities PositivÃ © Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal EscDM Pta 100 kg - a + c a+c a + c a + c a+c a+c a + c+f a + c + f a + c + f a+c + f a+c + f a+c + f 2 764,5 a + c a+c a+ c a + c a + c a + c a+c + f a + c + f a + c + f a + c + f a+c + f a + c+ f 754,49 773,36 1 056,29 1 082,70 1 329,66 2 833,6 4 789,4 4 909,1 6 019,1 6 169,5 9 245,9 9 477,0 1 362,90 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7752 7753 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 2 186,94 2 241,61 b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b b x coef 962,25 986,31 3 698,3 3 790,8 1 971,44 2 099,56 1 355,36 1 648,85 616,07 840,44 6 818,1 7 842,7 4 687,4 6 143,6 2 130,6 3 120,4 2 099,56 1 648,85 840,44 7 842,7 6 143,6 3 120,4 2 099,56 2 879,89 7 842,7 10 621,6 17 . 7 . 89 Official Journal of the European Communities No L 204/ 11 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ ll II  100 kg  0406 30 10 04-10 04-10 04-10 04-10 04-10 7235 7236 7237 7238 7239 752,81 1 101,10 1 597,96 1 895,01 2 821,1 4 138,9 6 024,1 7 143,9 0406 30 31 04-10 04-10 04-10 04-10 7235 7236 7237 7238 752,81 1 101,10 1 597,96 2 821,1 4 138,9 6 024,1 0406 30 39 04-10 04-10 04-10 7235 7238 7239 1 597,96 1 895,01 6 024,1 7 143,9 0406 30 90 llIIII 1 895,01 7 143,9 0406 40 00 04-11 04-11 7240 7241 1 968,39 7 431,0 0406 90 11 04-12 04-12 04-12 04-12 04-12 04-12 7242 7243 7244 7245 7246 7247 1 648,85 1 971,44 2 099,56 1 355,36 1 648,85 6 143,6 6 818,1 7 842,7 4 687,4 6 143,6 0406 90 13 04-13 04-13 7248 7250 2 453,66 9 180,3 ! 0406 90 15 04-13 04-13 7248 7250 2 453,66 9 180,3 0406 90 17 04-13 04-13 04-13 7248 7249 7250  ' 1 648,85 2 453,66 6 143,6 9 180,3 0406 90 19 llIIIl   0406 90 21 04-14 04-14 7251 7252 2 233,04 8 418,3 0406 90 23 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 0406 90 25 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 0406 90 27 04-15 04-15 04-15 04-15 7254 7255 7256 7257 1 971,44 2 099,56 1 355,36 6 818,1 7 842,7 4 687,4 No L 204/ 12 Official Journal of the European Communities 17 . 7. 89 Positive Negative Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg CN code Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1 648,85 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 1 971,44 2 099,56 1 355,36 1 648,85 1 971,44 2 099,56 1 355,36 1 648,85 1 971,44 2 099,56 1 355,36 1 648,85 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 6 818,1 7 842,7 4687,4 6 143,6 6 818,1 7 842,7 4 687,4 6 143,6 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 2 879,89 1 971,44 10 621,6 6 818,1 17 . 7 . 89 Official Journal of the European Communities No L 204/ 13 Positive Negative Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy CN code United Kingdom £ France FF Greece Dr Ireland £ Irl Portugal Esc Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lit  100 kg  2 099,56 1 355,36 1 648,85 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 9081 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 , 7232 7226 77^1 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 1 971,44 2 099,56 1 355,36 1 648,85 6 818,1 7 842,7 4 687,4 6 143,6 616,07 840,44 2 130,6 3 120,4 616,07 2 130,6 No L 204/14 Official Journal of the European Communities 17. 7 . 89 Negative CN code United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc  100 kg  0406 90 93 0406 90 97 0406 90 99 2309 10 15 I I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 04-8 7232 840,44 04-8 7226 II  04-8 7228 II 2 099,56 04-8 7230 II 1 648,85 04-8 7232 II 840,44 04-8 7226 Il 04-8 7228 1 2 099,56 04-8 7230 LI 1 648,85 04-8 7232 II 840,44 23-14 7553 II 154,26 23-14 7554 Il 308,52 23-14 7555 Il 462,78 23-14 7556 Il 578,47 23-14 7557 647,89 23-14 7558 694,16 23-14 7579 242,12 23-14 7580 Il\ 484,24 23-14 7581 Il 726,37 23-14 7582 Il 907,96 23-14 7583 1 016,91 23-14 7584 \ 1 089,55 23-14 7885 Il  23-14 7553 154,26 23-14 7554 308,52 23-14 7555 462,78 23-14 7556 578,47 23-14 7557 l 647,89 23-14 7558 \ 694,16 23-14 7579 I 242,12 23-14 7580 l 484,24 23-14 7581 l I 726,37 23-14 7582 l 907,96 , 23-14 7583 \ 1 016,91 23-14 7584 1 089,55 23-14 7885 \  23-14 7553 \ 154,26 23-14 7554 l 308,52 23-14 7555 \ 462,78 23-14 7556 578,47 23-14 7557 647,89 23-14 7558 \ 694,16 23-14 7579 \ 242,12 23-14 7580 \ 484,24 23-14 7581 \ 726,37 23-14 7582 907,96 2309 10 19 3 120,4 7 842,7 6 143,6 3 120,4 7 842,7 6 143,6 3 120,4 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 2309 10 39 17 . 7 . 89 Official Journal of the European Communities No L 204/15 Negative CN code United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc - 100 kg « 2309 10 39 2309 10 59 2309 10 70 I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 23-14 7583 1 016,91 23-14 7584 li 1 089,55 23-14 7885 II  23-14 7553 II 154,26 23-14 7554 II 308,52 23-14 7555 l 462,78 23-14 7556 578,47 23-14 7557 I 647,89 23-14 7558 II 694,16 23-14 7579 ll 242,12 23-14 7580 II 484,24 23-14 7581 II 726,37 23-14 7582 II 907,96 23-14 7583 II 1 016,91 23-14 7584 II 1 089,55 23-14 7885 Il  23-14 7553 Il 154,26 23-14 7554 ll 308,52 23-14 7555 ll 462,78 23-14 7556 \ 578,47 23-14 7557 Il 647,89 23-14 7558 Il 694,16 23-14 7579 Il - 242,12 23-14 7580 llI 484,24 23-14 7581 l 726,37 23-14 7582 ll 907,96 23-14 7583 ll 1 016,91 23-14 7584 l 1 089,55 23-14 7885 I  23-14 7553 I 154,26 23-14 7554 I 308,52 23-14 7555 I 462,78 23-14 7556 578,47 23-14 7557 I 647,89 23-14 7558 694,16 23-14 7579 l 242,12 23-14 7580 l 484,24 23-14 7581 726,37 23-14 7582 \ 907,96 23-14 7583 I 1 016,91 23-14 7584 \ 1 089,55 23-14 7885 I  23-14 7553 154,26 23-14 7554 I 308,52 23-14 7555 462,78 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2309 90 35 2309 90 39 No L 204/ 16 Official Journal of the European Communities 17 . 7 . 89 Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2309 90 39 2309 90 49 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 23-14 7556 I 578,47 23-14 7557 \ 647,89 23-14 7558 \ 694,16 23-14 7579 Il 242,12 23-14 7580 Il 484,24 23-14 7581 726,37 23-14 7582 907,96 23-14 7583 1 016,91 23-14 7584 Il 1 089,55 23-14 7885 Il  23-14 7553 Il 154,26 23-14 7554 Il 308,52 23-14 7555 'Il 462,78 23-14 7556 Il 578,47 23-14 7557 Il 647,89 23-14 7558 Il\ 694,16 23-14 7579 Ill 242,12 23-14 7580 Il 484,24 23-14 7581 Il 726,37 23-14 7582 Il\ 907,96 23-14 7583 1 016,91 23-14 7584 Il 1 089,55 23-14 7885  23-14 7553 Il 154,26 23-14 7554 Il 308,52 23-14 7555 Il 462,78 23-14 7556 578,47 23-14 7557 Il 647,89 23-14 7558 Il 694,16 23-14 7579 IlL 242,12 23-14 7580 Il 484,24 23-14 7581 \ 726,37 23-14 7582 \ 907,96 23-14 7583 \ 1 016,91 23-14 7584 Il 1 089,55 23-14 7885 \  . 23-14 7553 \ 154,26 23-14 7554 308,52 23-14 7555 \ 462,78 23-14 7556 \ 578,47 23-14 7557 647,89 23-14 7558 \ 694,16 23-14 7579 242,12 23-14 7580 LI 484,24 23-14 : 7581 I 726,37 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 4 112,5 4 606,0 4 935,0 698,7 1 397,4 2 096,1 2 620,1 2 934,6 3 144,2 1 096,7 2 193,3 3 290,0 2309 90 59 2309 90 70 17. 7 . 89 Official Journal of the European Communities No L 204/ 17 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  100 kg  2309 90 70 23-14 7582 907,96 4 112,5 23-14 7583 IlI 1 016,91 4 606,0 23-14 7584 Il 1 089,55 4 935,0 23-14 7885 II    % milk fat/100 kg product  a 24,561 103,2 b \ 26,770 113,2 I  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c I 13,554 46,9  % lactic matter excluding added whey and/or lactose and/or casein and/or casemates/100 kg product ^ d I 15,311 54,8 \  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 1,232 4,3 \ I  °/o sucrose/100 kg product  f \ 3,692 3,9 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 204/ 18 Official Journal of the European Communities 17 . 7 . 89 PART 6 SECTORWINE Monetary compensatory amounts - \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 C) 1 691,7 22-5 7432 o 1 691,7 22-5 7434 C) 74,2 22-5 7587 o 1 691,7 22-5 7588 (') 74,2 2204 21 29 22-6 7438 (2) 1 185,3 22-6 7439 C) I 1 185,3 22-6 7441 o I 74,2 22-6 7589 0 1 185,3 22-6 7590 C) 74,2 2204 21 35 22-8 7449 C) 1 691,7 22-8 7451 (') 74,2 22-8 7591 (V \ 1 691,7 22-8 7592 (') 74,2 2204 21 39 22-9 7455 o 1 185,3 22-9 7457 (') 74,2 22-9 7593 o 1 185,3 22-9 7594 C) 74,2 2204 29 10 22-3 7426 (') 74,2 2204 29 25 22-11 7478 (2) 1 691,7 22-11 7479 (2) I 1 691,7 22-11 7480 (2) L 1 691,7 22-11 7481 (2) 1 691,7 22-11 7483 o 74,2 22-11 7595 (2) L 1 691,7 22-11 7596 or 74,2 2204 29 29 22-12 7487 (2) L 1 185,3 22-12 7488 o 1 185,3 22-12 7490 0) 74,2 22-12 7597 C) 1 185,3 22-12 7598 0 74,2 2204 29 35 22-14 7498 0) 1 691,7 22-14 7499 C) 1 691,7 22-14 7518 (') 74,2 22-14 7599 C) 1 691,7 17 . 7 . 89 Official Journal of the European Communities No L 204/19 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Il DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o 74,2 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o e&gt; "O ' 1 185,3 74,2 1 185,3 74,2 (') % vol/hl (2) hi No L 204/20 Official Journal of the European Communities 17 . 7 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  1 1 1 1 2 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 170.1 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  ¢ % sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) C) 312,05 312,05 312,05 312,05 312,05 312,05 312,05 312,05 369,17 369,17 369,17 320,10 320,10 320,10 3,692 3,692 3,692 320,10 3,692 3,692 3,692 3,692 3,692 3,692 3,692 320,10 3,692 3,692 3,692 321,7 321,7 321,7 321,7 321,7 321,7 321,7 321,7 385,7 385,7 385,7 385,7 385,7 385,7 3,857 3,857 3,857 385,7 3,857 3,857 3,857 3,857 3,857 3,857 3,857 385,7 3,857 3,857 3,857 1702 90 30 1702 90 60 3 3 3 3 3 3 3 1702 90 71 1702 90 90  100 kg of dry matter   °/o sucrose content and 100 kg net  2106 90 30 2106 90 59 O C) e&gt; 17 . 7 . 89 Official Journal of the European Communities No L 204/21 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 197Q, p. 1 ) in the case of exports . No L 204/22 Official Journal of the European Communities 17 . 7 . 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ­ 4 935,1 5 538,4 7 872,6 614,8 821,3 1 247,7 4 935,1 5 538,4 7 872,6 614,8 821,3 1 247,7 1 279,4 1 279,4 I I I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0403 10 51 I I 1 377,98 0403 10 53 Il\ 1 477,42 0403 10 59 Il 1 950,62 0403 10 91 Il  0403 10 93  0403 10 99 IlI - 0403 90 71 Il II 1 377,98 0403 90 73 Il II 1 477,42 0403 90 79 \ 1 950,62 0403 90 91 Il\ II  0403 90 93 Il\ II  0403 90 99 Il\  1517 10 10 IlI  1517 90 10 Il  1704 10 11 Il '  1704 10 19  , 1704 10 91  1704 10 99 Il  1704 90 51 17-1 # 1704 90 55 17-4 * \ 1704 90 61 17-4 * I 1704 90 65 17-4 * I 1704 90 71 17-4 I l 1704 90 75 17-1 * I I 1704 90 81 ' 17-2 # \ l 17-2 7632 I  1704 90 99 17-3 * \ 17-3 7632 I  1806 20 10 18-1 * l 1806 20 30 18-1 * l 1806 20 50 18-1 # 1806 20 70 18-1 * \ \ 1806 20 90 18-2 * l l 1806 31 00 18-1 * l 1806 3210 18-4 * l 1806 32 90 18-4 * I 1806 90 11 18-4 * I 1806 90 19 18-1 * I 1806 90 31 18-1 * \ 17 . 7 . 89 Official Journal of the European Communities No L 204/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 580,3 808,9 1 343,2 1 194,7 2 007,8 6585 7585 6586 7586 583,55 7001 7002 7003 7004 7635 7636 7637 7642 No L 204/24 Official Journal of the European Communities 17 . 7 . 89 Negative PortugalUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 2905 44 19 I \ 2905 44 91 Il||\   2905 44 99 Il L  3505 10 10 Il l  3505 10 90 \ \  3823 60 11 IlII  3823 60 19 IlIlIl  3823 60 91 IlIlIl   3823 60 99 IlIlIlL '   7001 \  -  Il 7002 Il    7003 Il   7004 Il   Il 7005 Il   7006 LI   Il 7007 Il   7008 I \   Il 7009 Il   Il 7010 Il   7011 I  7012 II   7013 II\   7015 1   7016  7017 L   7020   7021 Il\   Il 7022 Il   7023 Il   Il 7024 Il 501,92  Il 7025 Il   7026 Il   Il 7027 l   Il 7028 \    Il 7029 \ 538,30  Il 7030 I    7031   7032 \   Il 7033 486,60  7035 II   7036 Il  -  Il 7037   Il 7040 IIL 578,75  Il 7041 II 658,49  7042 L 728,26 690,9 774.2 847,1 916,5 1 013,7 734.7 818,0 890,9 960.3 1 057,5 784.5 867.8 940,7 1 010,1 838,3' 921.6 994,5 2 072,7 2 156,0 2 228,9 No L 204/2517 . 7 . 89 Official Journal of the European Communities Negative United Kingdom £ Belgium/ Luxem- - bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr  £ Irl Portugal Esc  100 kg  I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7043 794,71  || 7044 \ 887,75  Il 7045 Il 615,13  7046 II\ 694,87  II 7047 II 764,64  II 7048 II 831,09  7049 II 924,13 II 7050 ll 656,47  7051 736,21 ll 7052 II 805,98  7053 II\ 872,43  7055 Il 701,13  II 7056 II 780,87  7057 Il 850,64  7060 Il 1 033,49  II 7061 Il 1 1 13,23  Il 7062 \ 1 183,00  7063 \ 1 249,45  Il 7064 1 342,49  Il 7065 \ 1 069,87  7066 Il 1 149,61  7067 Il 1 219,38  7068 llL 1 285,83  7069 1 378,87  7070 ll 1 111,21  \ 7071 L 1 190,95  7072 I 1 260,72  7073 \ 1 327,17  \ 7075 \ 1 155,87  \ 7076 \ 1 235,61  7077 l 1 305,38  7080 \ 2 011,85  7081 I 2 091,59  7082 \ 2 161,36  7083 l 2 227,81  7084 \ 2 320,85  7085 2 048,23  7086 2 127,97  7087 I 2 197,74  7088 l 2 264,19  7090 \ 2 089,57  I  7091 \ 2 169,31 7092 l 2 239,08  7095 l 2 134,23  7096 \ 2 213,97 2 298,3 2 395,5 2 116,5 2 199,8 2 272,7 2 342,1 2 439,3 2 166,3 2 249,6 2 322,5 2 391,9 2 220,1 2 303,4 2 376,3 3 701,3 3 784,6 3 857,5 3 926,9 4 024,1 3 745,1 3 828,4 3 901,3 3 970,7 4 067,9 3 794,9 3 878,2 3 951,1 4 020,5 3 848,7 3 932,0 4 004,9 7205,2 7 288,5 7 361,4 7 430,8 7 528,0 7 249,0 7 332,3 7 405,2 7 474,6 7 298,8 7 382,1 7 455,0 7 352,6 7435,9 No L 204/26 Official Journal of the European Communities 17. 7 . 89 NegativeI Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc  100 kg  7100 (')   7101 O   7102 ( »)   7103 (?)   7104 (')  578,7 7105 {')   7106 (l)   7107 ( »)   7108 ( »)  525,3 7109 C)  622,5 7110 (')   71H C) - - 7112 (')  505,7 7113 O  575,1 7115 ( ¢)   7116 (')   7117 (')  559,5 7120 (') "  946,8 7121 0)  1 030,1 7122 O  1 103,0 7123 ( l) 469,40 1 172,4 7124 0) 562,44 1 269,6 7125 O  990,6 7126 0)  1 073,9 7127 O  1 146,8 7128 O 505,78 1 216,2 7129 (') 598,82 1 313,4 7130 (')  1 040,4 7131 C).  1123,7 7132 ( ») 480,67 1 196,6 7133 (') 547,12 1 266,0 7135 0)  ,1094,2 7136 C)  1 177,5 7137 (\) 525,33 1 250,4 7140 C) 639,27 2 328,6 7141 ( l) 719,01 2 411,9 7142 0) 788,78 2 484,8 7143 O 855,23 2 554,2 7144 0) 948,27 2 651,4 7145 (l) 675,65 2 372,4 7146 C) 755,39 2 455,7 7147 ( ») 825,16 2 528,6 7148 (') 891,61 2 598,0 7149 (') 984,65 2 695,2 7150 C) 716,99 2 422,2 17 . 7 . 89 Official Journal of the European Communities No L 204/27 Negative Denmark Italy I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg United Kingdom £ France FF Greece Dr Ireland £ Irl Portugal EscBfrs/Lfrs Dkr Lt  100 kg  7151 (*) 796,73 2 505,5 7152 (*) 866,50 2 578,4 7153 (*). 932,95 2 647,8 7155 ( ») 761,65 2 476,0 7156 0) 841,39 2 559,3 7157 C) 911,16 2 632,2 7160 C) 1 094,01 3 957,2 7161 (') 1 173,75 4 040,5 7162 (l) 1 243,52 4 113,4 7163 C) 1 309,97 4 182,8 7164 (') 1 403,01 4 280,0 7165 (') 1 130,39 4 001,0 7166 (') 1 210,13 4 084,3 7167 (') 1 279,90 4 157,2 7168 0) 1 346,35 4 226,6 7169 ( ») 1 439,39 4 323,8 7170 C) 1 171,73 4 050,8 7171 (') 1 251,47 4 134,1 7172 (*) 1 321,24 4 207,0 7173 C) 1 387,69 4 276,4 7175 (') 1 216,39 4 104,6 7176 C) 1 296,13 4 187,9 7177 C) 1 365,90 4 260,8 7180 (') 2 072,37 7 461,1 7181 C) 2 152,11 7 544,4 7182 ( ») 2 221,88 7 617,3 7183 C) 2 288,33 7 686,7 7185 C) 2 108,75 7 504,9 7186 0) 2 188,49 7 588,2 7187 O 2 258,26 7 661,1 7188 0) 2 324,71 7 730,5 7190 0) 2 150,09 7 554,7 7191 ( ») 2 229,83 7 638,0 7192 (') 2 299,60 7 710,9 7195 O 2 194,75 7 608,5 7196 C) 2 274,49 7 691,8 7200 C)  1 107,7 7201 O  1 191,0 7202 (')  1 263,9 7203 O 511,44 1 333,3 7204 ( ») 604,48 1 430,5 7205 C)  1 151,5 7206 C)  ¢ 1 234,8 7207 C) 481,37 1 307,7 7208 (') 547,82 1 377,1 17 . 7 . 89No L 204/28 Official Journal of the European Communities NegativePositive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Denmark ItalyBelgium/ Luxem ­ bourg Ireland £ Irl United Kingdom £ France FF Greece Dr Portugal EscBfrs/Lfrs Dkr Lit  100 kg  7209 0) 640,86 1 474,3 7210 C)  1201,3 7211 C)  1 284,6 7212 C) 522,71 1 357,5 7213 (') 589,16 1 426,9 7215 0)  1 255,1 7216 (') 497,60 ' 1 338,4 7217 (') 567,37 1411,3 7220 O  1 308,9 7221 O 542,24 1 392,2 7260 (') 1 287,63 4 660,9 7261 0) 1 367,37 4 744,2 7262 0) 1 437,14 4 817,1 7263 0) 1 503,59 4 886,5 7264 (') 1 596,63 4 983,7 7265 (l) 1 324,01 4 704,7 7266 0) 1 403,75 4 788,0 7267 0) 1 473,52 4 860,9 7268 ( ») 1 539,97 4 930,3 7269 O 1 633,01 5 027,5 7270 0) 1 365,35 4 754,5 7271 0) 1 445,09 4 837,8 7272 (') 1 514,86 4 910,7 7273 0) 1 581,31 4 980,1 7275 0) 1 410,01 4 808,3 7276 (') 1 489,75 4 891,6 7280 C) 1 454,65 4 862,1 7300 C) 472,78 1 772,3 7301 C) 552,52 1 855,6 7302 ( l) 622,29 1 928,5 7303 0) 688,74 1 997,9 7304 O 781,78 ' 2 095,1 7305 C) 509,16 1 816,1 7306 0) 588,90 1 899,4 7307 0) 658,67 1 972,3 7308 0) 725,12 2 041,7 7309 (') 818,16 2 138,9 7310 C) 550,50 1 865,9 7311 0) 630,24 1 949,2 7312 (') 700,01 2 022,1 7313 0) 766,46 2 091,5 7315 0) 595,16 1 919,7 7316 0) 674,90 2 003,0 7317 C) 744,67 2075,9 ^7320 (') 639,80 1 973,5 17 . 7 . 89 Official Journal of the European Communities No L 204/29 Negative\ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc  100 kg  7321 C) 719,54 2 056,8 7360 0) 1 299,57 4 733,3 7361 0) 1 379,31 4 816,6 7362 C) 1 449,08 4 889,5 7363 C) 1 515,53 4 958,9 7364 0) 1 608,57 5 056,1 7365 0 1 335,95 4 777,1 7366 0) 1 415,69 4 860,4 7367 0) 1 485,46 4 933,3 7368 C) 1 551,91 5 002,7 7369 C) 1 644,95 5 099,9 7370 O 1 377,29 4 826,9 7371 0) 1 457,03 4 910,2 7372 (') 1 526,80 4 983,1 7373 C) 1 593,25 5 052,5 7375 C) 1 421,95 4 880,7 7376 C) 1 501,69 4 964,0 7380 O 1 466,59 4 934,5 7400 C) 635,29 2 381,5 7401 C) 715,03 2 464,8 7402 O 784,80 2 537,7 7403 0) 851,25 2 607,1 7404 (l) 944,29 2 704,3 7405 C) 671,67 2 425,3 7406 0) 751,41 2 508,6 7407 C) 821,18 2 581,5 7408 0) 887,63 2 650,9 7409 0) 980,67 2 748,1 7410 C) 713,01 2 475,1 7411 C) 792,75 2 558,4 7412 0) 862,52 2 631,3 7413 C) 928,97 2 700,7 7415 C) 757,67 2 528,9 7416 C) 837,41 2 612,2 7417 (') 907,18 2 685,1 7420 O 802,31 2 582,7 7421 O 882,05 2 666,0 7460 C) 1 310,50 4 799,7 7461 O 1 390,24 4 883,0 7462 ( ») 1 460,01 4 955,9 7463 C) 1 526,46 5 025,3 7464 C) 1 619,50 5 122,5 7465 O 1 346,88 4 843,5 7466 0) 1 426,62 4 926,8 7467 (') 1 496,39 4 999,7 Official Journal of the European Communities 17. 7 . 89No L 204/30 Negative\ \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Denmark ItalyBelgium/ Luxem ­ bourg France FF Greece Dr Ireland £ Irl Portugal Esc United Kingdom £ Bfrs/Lfrs Dkr Lit  100 kg  7468 0) 1 562,84 5 069,1 7470 C) 1 388,22 4 893,3 7471 O 1 467,96 4 976,6 7472 0) 1 537,73 5 049,5 7475 (') 1 432,88 4 947,1 7476 0) 1 512,62 5 030,4 7500 0) 930,78 3 489,2 7501 (') 1 010,52 3 572,5 7502 (') 1 080,29 3 645,4 7503 (') 1 146,74 3 714,8 7504 C) 1 239,78 3 812,0 7505 O 967,16 3 533,0 7506 0) 1 046,90 3 616,3 7507 (l) 1 116,67 3 689,2 7508 0) 1 183,12 3 758,6 7509 O 1 276,16 3 855,8 7510 O 1 008,50 3 582,8 7511 0) 1 088,24 3 666,1 7512 (l) 1 158,01 3 739,0 7513 0) 1 224,46 3 808,4 7515 O 1 053,16 3 636,6 7516 C) 1 132,90 3 719,9 7517 C) 1 202,67 3 792,8 7520 0) 1 097,80 3 690,4 7521 0) 1 177,54 3 773,7 7560 (') 1 330,39 4 920,4 7561 (') 1 410,13 5003,7 7562 C) 1 479,90 5 076,6 7563 0) 1 546,35 5 146,0 7564 (l) 1 639,39 5 243,2 7565 0). 1 366,77 4 964,2 7566 (*) 1 446,51 5 047,5 , 7567 O 1 516,28 5 120,4 7568 O 1 582,73 5 189,8 7570 O 1 408,11 5 014,0 7571 C) 1 487,85 5 097,3 7572 C) 1 557,62 5 170,2 7575 0) 1 452,77 , 5 067,8 7576 C) 1 532,51 5 151,1 7600 (') 1 277,41 4 827,3 7601 0) 1 357,15 4 910,6 7602 0) 1 426,92 4 983,5 7603 O 1 493,37 5 052,9 7604 O 1 586,41 5 150,1 7605 O 1 313,79 4 871,1 17 . 7 . 89 Official Journal of the European Communities No L 204/31 Negative Denmark Italy 1 \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Portugal Esc United Kingdom £ France FF Greece Dr Ireland £ IrlBfrs/Lfrs Dkr Lit  100 kg  7606 ( l) 1 393,53 4 954,4 7607 ( «) 1 463,30 5 027,3 7608 0) 1 529,75 5 096,7 7609 0) 1 622,79 5 193,9 7610 O 1 355,13 4 920,9 7611 O 1 434,87 5 004,2 7612 C) 1 504,64 5 077,1 7613 ( ») 1 571,09 5 146,5 7615 (') 1 399,79 4 974,7 7616 C) 1 479,53 5 058,0 7617 C) 1 549,30 5 130,9 7620 (') 1 444,43 5 028,5 7621 ( l) 1 524,17 5 111,8 7700 C) 1 353,32 5 353,5 7701 (') 1 433,06 5 436,8 7702 ( ») 1 502,83 5 509,7 7703 ( ») 1 569,28 5 579,1 . 7704 C) 1 662,32 , 5 676,3 7705 0) 1 389,70 5 397,3 7706 C) 1 469,44 5 480,6 7707 C) 1 539,21 5 553,5 7708 0) 1 605,66 5 622,9 7710 C) 1 431,04 5 447,1 7711 O 1 510,78 5 530,4 7712 (') 1 580,55 5 603,3 7715 (') 1 475,70 5 500,9 7716 C) 1 555,44 5 584,2 7720 0) 1 270,99 5 373,5 7721 (l) 1 350,73 5 456,8 7722 C) 1 420,50 5 529,7 7723 C) 1 486,95 5 599,1 7725 (l) 1 307,37 5 417,3 7726 O 1 387,11 5 500,6 7727 (') 1 456,88 5 573,5 7728 (') 1 523,33 5 642,9 7730 0) 1 348,71 5 467,1 7731 C) 1 428,45 5 550,4 7732 0) 1 498,22 5 623,3 7735 C) 1 393,37 5 520,9 7736 (') 1 473,11 5 604,2 7740 O 1 634,13 6 908,7 7741 C) 1 713,87 , 6 992,0 7742 C) 1 783,64 7 064,9 7745 C) 1 670,51 6 952,5 7746 (') 1 750,25 7 035,8 No L 204/32 Official Journal of the European Communities 17 . 7 . 89 NegativeI \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7747 (') 1 820,02 7 108,7 7750 (') 1 711,85 7 002,3 7751 0) 1 791,59 7 085,6 7760 (l) 1 997,27 8 444,0 7761 C) 2 077,01 8 527,3 7762 (') 2 146,78 8 600,2 7765 (') 2 033,65 8 487,8 7766 (') 2 113,39 8 571,1 7770 (') 2 074,99 8 537,6 7771 (') 2 154,73 8 620,9 7780 (') 2 360,42 9 979,3 7781 (') 2 440,16 10 062,6 7785 C) 2 396,80 10 023,1 7786 C) 2 476,54 10 106,4 7800   7801   7810 2 866,20 10 264,9 7811 2 945,94 10 348,2 7812 3 015,71 10 421,1 7815 2 902,58 10 308,7 7816 2 982,32 10 392,0 7817 3 052,09 10 464,9 7820  892,1 7821  975,4 7830 2 943,92 10 358,5 7831 3 023,66 10 441,8 7840 745,77 2 273,9 7841 825,51 2 357,2 7860 1 200,51 3 902,5 7861 1 280,25 3 985,8 7900 (l)   7901 (')  540,4 7910 ( ¢) 2 926,72 10 520,8 7911 ( ») 3 006,46 10 604,1 7912 (') 3 076,23 10 677,0 7915 (') 2 963,10 10 564,6 7916 C) 3 042,84 10 647,9 7917 C) 3 112,61 10 720,8 7920 C)  1 148,0 7921 O 500,20 1 231,3 7930 O 3 004,44 10 614,4 7931 (*) " 3 084,18 . 10 697,7 7940 (*) 806,29 2 529,8 7941 O 886,03 2 613,1 7960 (') 1 261,03 4 158,4 17 . 7 . 89 Official Journal of the European Communities No L 204/33 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I 1 DM F1 ' Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I \  100 kg   7961 C) 1 340,77 4 241,7 Amounts to be deducted I 51xx \ 30,64 120,8  l 52xx 64,77 255,4  53xx 103,63 408,6  l 54xx \ 139,26 549,0  55xx 204,03 804,4  56xx 303,18 1 195,2  l 570x 464,61 1 831,7  l 571x 464,61 1 831,7  572x 643,48 2 536,8  573x 643,48 2 536,8  574x \ 827,33 3 261,6  l 575x 827,33 3 261,6  576x \ 1011,18 3 986,4  577x \ 1 011,18 3 986,4  578x \ 1 195,04 4711,2  \ 59xx 30,64 120,8 Amounts to be deducted 61xx I 23,23 87,5  l 62xx 1 49,11 184,9  II 63xx \ 78,58 295,8  I 64xx \ 105,59 397,5  I 65xx l 154,70 582,4  66xx \ 229,88 865,4  I 670x \ 352,28 1 326,2  I 67 lx 352,28 1 326,2  672x l 487,90 1 836,8  673x l 487,90 1 836,8  I 674x 627,30 2 361,6  I 675x \ 627,30 2 361,6  I 676x \ 766,70 2 886,4  I 677x l 766,70 2 886,4  I 678x l 906,10 3 411,3  69xx I 23,23 87,5 No L 204/34 Official Journal of the European Communities 17 . 7, 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/ invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . .1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i .e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the .amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. 17 . 7 . 89 Official Journal of the European Communities No L 204/35 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738  100 kg  3 796,2 3 796,2 2 658,0 4 203,3 3 065,0 3 065,0 4 175,9 3 037,6 3 037,6 1 607,3 1 607,3 469,0 1 960,9 822,6 822,6 1510 0010 1510 00 90 17 . 7 . 89No L 204/36 Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,029 : 1,201 0,953  Milk and milk products   1,063    1,201  0,953  Pigmeat -l |--! -l -l \ -l  Sugar   1,072     1,036  0,963   Cereals  ... T ­ 1,072      ' 1,036  0,963  Eggs and poultry and albumins - __ 1,028    ;;;  1,122   0,988  Wine  ' \ Il   1,168 \   Processed products (Regulation \ \ l (EEC) No 3033/80): \ Il\ IlIll .\  to be applied to charges   1,063    1,201  0,953 :::   to be applied to refunds : \  cereals  1,072 -    1,036  0,963  milk   1,063     1,201  0,953  sugar  1,072     1,036  0,963 \  Jams and marmalades II IlIl \\ \ Il\ (Regulation (EEC) No 426/86)        .      Olive oil sector  1,029     1,1 18    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,87645 63,3628 55,2545 Dkr 0,531963 11,7182 10,2187 DM 0,139461 3,07207 2,67895 FF 0,467733 10,3033 8,98483 F1 0,157136 3,46143 3,01849 £ Irl 0,0520581 1,14675  . £ 0,0453964  0,872033 Lit  2 202,82 1 920,93 Dr 11,9534 263,312 229,617 Esc 11,5557 254,550 221,976 Pta 8,70435 191,741 167,204